UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7243


PHUC VAN TRAN,

                      Petitioner – Appellant,

          v.

UNITED STATES,

                      Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:15-hc-02222-BO)


Submitted:   February 16, 2017            Decided:   February 21, 2017


Before GREGORY, Chief Judge,       DUNCAN,      Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Phuc Van Tran, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Phuc Van Tran, a federal prisoner, appeals the district

court’s order dismissing without prejudice his 28 U.S.C. § 2241

(2012)     petition    as    an     improper      § 2241       petition     and/or     an

unauthorized     second      or     successive        28     U.S.C.     § 2255     (2012)

motion.     On appeal, we confine our review to the issues raised

in the Appellant’s brief.                 See 4th Cir. R. 34(b).                  Because

Tran’s    informal     brief      does   not    challenge         the   basis    for   the

district     court’s    disposition,           Tran    has     forfeited        appellate

review of the court’s order.               See Williams v. Giant Food Inc.,

370 F.3d 423, 430 n.4 (4th Cir. 2004).                       Accordingly, we grant

Tran’s motion to proceed in forma pauperis, deny his motion to

appoint counsel, and affirm the district court’s judgment.                             We

dispense     with     oral     argument     because         the    facts    and    legal

contentions    are     adequately        presented     in    the    materials      before

this court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                           2